 Case 1:19-cr-00607-PKC Document 36 Filed 11/23/20 Page 1 of 2 PageID #: 129




                             SERCARZ & RIOPELLE, LLP
                                     810 SEVENTH AVENUE, SUITE 620
                                       NEW YORK, NEW YORK 10019
                                               (212) 586-4900
                                         FACSIMILE (212) 586-1234
                                          www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*


 *
  ADMITTED IN NY & NJ


                                         November 23, 2020

BY ECF

Honorable Pamela K. Chen
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                  Re: United States v. Auerbach,
                                        19 Cr. 607 (PKC)

Your Honor:

         I write to inform the Court that I am filing my sentencing memorandum on behalf of Mr.
Auerbach timely today, and to request that I be permitted to provide Your Honor by email the
unredacted courtesy copies of the Memorandum required by Your Honor’s rules. I will be
providing an unredacted copy by the email to the government when I file a redacted copy by
ECF, and I respectfully submit that the safest and quickest way to provide courtesy copies to the
Court will be by email. If I am permitted to provide courtesy copies in this way, it saves me a
trip to the Post Office, and that will help us all avoid possible infection. If the Court is willing to
permit me to provide it courtesy copies by email, please have your deputy email me at
rriopelle@sercarzandriopelle.com, and advise me of the email to which I should transmit the
Sentencing Memorandum.
       In addition, I ask for the Court’s direction as to how we will proceed with my client’s
sentencing in a little over a week. Would the Court prefer to proceed by Video Conference or in
person? While I generally would be loathe to proceed with a sentencing by Video Conference,
with Covid 19 infection rates rising, my client and I are willing to proceed in that way if the
Court would prefer to do so for safety’s sake. My client does very much want to get the
sentencing over now, so we do not wish to adjourn the sentence any longer if that can be
avoided.




                                                   1
 Case 1:19-cr-00607-PKC Document 36 Filed 11/23/20 Page 2 of 2 PageID #: 130




       I look forward to hearing from the Court in response to this inquiry, and to appearing
before Your Honor – in person or by video conference – on December 2, 2020.
                                                    Respectfully submitted,

                                                    Roland G. Riopelle
                                                    Roland G. Riopelle



cc:    AUSA Mark E. Bini (by ECF)




                                                2
